Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered. Claims 1-15, 20-22, and 24-27 are pending. Claims 2, 20, 22, and 24-27 are under consideration. Claims 1, 3-15, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Withdrawn Objections and/or Rejections
The rejection of claims 2, 20, 22, and 24-27 under 35 U.S.C. 103 as being unpatentable over Danek-Bulius et al (WO2012/089778) in view of Rosenberg (The AAPS Journal, 2006, 8(3):E501-E507) is withdrawn. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claims 2, 20, 22, and 24-27 are drawn to a method of reducing immunogenicity of a pharmaceutical formulation comprising an immunoglobulin, said method comprising providing a buffer comprising hexanedioic acid or at least one salt thereof, 	contacting said buffer with at least one immunoglobulin to form a pharmaceutical formulation, and administering said pharmaceutical formulation to a subject. The claims do not require that an immunoglobulin possess any particular biological activity, nor any particular conserved 

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses a pharmaceutical formulation comprising Humira®, 23 mM hexanedioic acid (adipic acid), 5.0-7.0 mg/ml NaCl, 10.0-14.0 mg/ml mannitol, pH5.2 (page 30, Table 4).  However, such a disclosure does not disclose pharmaceutical formulations comprising any other immunoglobulins or any other concentrations of components of the pharmaceutical formulations. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other pharmaceutical formulations might be. 



Claim Rejections under 35 USC § 112 (d) 
(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claim 27 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Specifically, claim 27 recites "further comprises dissolving said immunoglobulin in a buffer comprising at least hexanedioic acid or at least one salt thereof”. Since the immunioglobulin is necessarily dissolved in the buffer of claim 2, the limitation rcited in claim 27 does not further limit the subject matter of claim 2. 


Claim Rejections under 35 USC § 102 (a)(1)

(i). The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


WO2012/089778 A1 teaches a pharmaceutical formulation comprising an immunoglobulin, an anti-TNFα antibody (claims 12-13) and a buffer comprising hexanedioic acid and mannitol (Table 10 on page 32; claims 3 and 6). The formulation further comprises at least one stabilizer selected from the group consisting of an amino acid, a sugar polyol, a disaccharide and/or a polysaccharide (claim 4). The formulation results in reduced aggregation of an anti-TNFα antibody in an aqueous solution (claim 7), which would reduce immunogenicity of the pharmaceutical formulation (page 2, last paragraph). WO2012/089778 A1 teaches that a biopharmaceutical drug (e.g., an anti-TNFα antibody) is formulated in a buffer comprising hexanedioic acid (claim 13), and the pharmaceutical formulation can be used for treatment of autoimmune diseases, infectious diseases, or cancer (claim 15).  The pharmaceutical formulation is suitable for parenteral administration, preferably for intravenous, intramuscular and/or subcutaneous administration (page 13, lines 11-16). Thus, the teachings of WO2012/089778 A1 meet the limitations of claims 2, 20, 22, and 24-27.

Conclusion
No claims are allowed. 



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 7, 2021